DETAILED ACTION
1.	This office action is in response to the amendment filed on 10/13/2020.

Response to Amendment
2.	The 35 U.S.C. 112, second paragraph rejection of claims 1-14 and 16 has been withdrawn in view the amendment and applicant’s response.


Allowable Subject Matter
3.	Claims 1-14 and 16 are allowed.
4.	Claims 1-14 and 16 are renumbered.
5.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because none of the prior art of record anticipate or render obvious a method for reading information from a set of electricity meters comprises: during a predefined period fixing a time allocated to the concentrator for carrying out the reading of the meters in said set, running through each class one by one by increasing order of classes, passing from a class currently being read to a new class when there no longer remain any meters to be read in the class currently being read; and, in each class, defining a list of a predefined number of meters in the class, each meter in the list being associated with information representing a topology of the network in a zone comprising said meter having an influence on a risk of failure of the transmissions of information by said meter, referred to as risk information, said list satisfying a predetermined condition such that at least one of the meters in the list is associated with 
 	Claim 13 is allowed because none of the prior art of record anticipate or render obvious a device for reading information from a set of electricity meters, wherein the device comprises electronic circuitry configured to: run through for a predefined period fixing a time allocated for making the reading of the meters in said set, each class one by one by increasing order of classes, passing from a class currently being read to a new class when there no longer remain any meters to be read in the class currently being read; and in each class: define a list of a predefined number of meters in the class, each meter in the list being associated with information representing a topology of the network in a zone comprising said meter having an influence on a risk of failure of the transmissions of information by said meter, referred to as risk information, said list satisfying a predetermined condition such that at least one of the meters in the list is associated with risk information below a predetermined threshold; transmit a request for information to each meter following insertion thereof in said list; and update the list, executed for each meter in the list, on reception of a response to a request for information concerning said meter or at the expiry of a predefined maximum response time concerning said meter, the list being updated by replacing said meter in the list with 
 	
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Eyob Hagos/							
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864